Name: Commission Regulation (EEC) No 1392/82 of 4 June 1982 abolishing the countervailing charge on cucumbers originating in Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/34 Official Journal of the European Communities 5. 6 . 82 COMMISSION REGULATION (EEC) No 1392/82 of 4 June 1982 abolishing the countervailing charge on cucumbers originating in Albania whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Albania can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1166/82 of 14 May 1982 (3), as amended by Regulation (EEC) No 1 278/82 (4), introduced a countervailing charge on cucumbers originating in Albania ; Whereas for this product originating in Albania there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1166/82 is hereby repealed. Article 2 This Regulation shall enter into force on 5 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 134, 15 . 5 . 1982, p . 37 . 4 OJ No L 148 , 27 . 5 . 1982, p . 29 .